DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2; 4-6; and 12-15 as best understood and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2014/0020697).
	As per claim 1: Liu discloses a pack 200 for holding and re-charging an e-cigarette 100, the pack 200 comprising: a pack battery 84; a body portion 81; a tube (see fig. 2; Para. [0029-0030]; wherein the case 200 comprises a case body for accommodating the at least one electronic cigarette 100) for receiving the e-cigarette 100, wherein the tube is sized to receive a single e- cigarette 100 (as shown in fig. 4); a connector interface 74 for re-charging the pack battery 84 from an external power supply (see Para. [0035]; wherein the external power socket 74 is used to connect with the external power in order to recharge the first rechargeable battery 84); and a lid 82 (see fig. 2) attached to the body portion 81, wherein the lid 82 can be opened to allow the e-cigarette 100 to be received into the tube, and closed to retain the e-cigarette in the tube (see fig. 4; Para. [0029-0030]); and a re-charging system 7 for re-charging the e-cigarette 100 received into the tube using the pack battery 84, the re-charging system 7 comprising an electrical contact at a base (see figs. 3-4, Para. 0035; wherein the wireless charging transmitter 7 comprises a transmitting unit 71 and a first circuit processing module electrically connected with the transmitting unit 71. The first circuit processing module is also electrically connected with the first rechargeable battery 84; and an area of the transmitting unit 71 almost entirely covers the bottom wall of the cigarette case 200 to ensure that the two power rods 91 inserted in the cigarette case can receive wireless charging electromagnetic signals in a better location thereof to achieve the purpose of recharging) of the tube (see fig. 2; Para. [0029-0030]; wherein the case 200 comprises a case body for accommodating the at least one electronic cigarette 100), the base configured to close off an end of the tube, to provide a wired power supply for the e-cigarette 100 (see figs. 3-4; Para. [0035]).
 (Note: Claim 1 as best under stood and can be rejected under reference Liu (US 2017/0027221) also).

	As per claims 2; 4; 6; 12-15: Liu discloses the pack 200, wherein the tube can accommodate a fully assembled e-cigarette 100 (see fig. 4); and wherein the pack 200 includes one or more lights for indicating a charge status of the pack battery 84 (see fig. 2, display unit 75); and wherein the pack 200 includes at least one light for indicating a charge status of an e-cigarette contained in the tube (see fig. 2; Para. [0035]; display unit 75); and wherein the pack 200 is configured to determine a charge status of the e-cigarette battery by monitoring an effective loading on a charging circuit of the re-charging system (see Para. [0035]; wherein The display unit 75 (such as U2 as shown in FIG. 7) is used to test, measure and display quantity of electricity of the first rechargeable battery 84, and comprises a display part (F-G) and a testing and measuring part (C-E). As shown in FIG. 7, the part C-E is used to test and measure the quantity of electricity of the first rechargeable battery 84 and the part F-G is used to display its result); and wherein the pack 200 is configured to determine a charge status of the e-cigarette battery by receiving a communication from the e-cigarette (wherein it is capable of displaying quantity of electricity of the first rechargeable battery 84 and the at least one electronic cigarette 100; and displaying the quantity of electricity of the first rechargeable battery 84); and wherein the communication is provided over a data (see Para. [0033; 0035]); and wherein the communication is provided over wireless communication link (wherein a wireless charging transmitter 7 a first rechargeable battery 84 to supply power for the wireless charging transmitter 7; and the control button 882 is integrated on a transmitter circuit board 73 of the wireless charging transmitter 7 to be described hereinafter to control a display unit 75 to be described hereinafter displaying data).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3; 5; 7-11; and 16-18 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0020697) in view of Alarcon et al. (US 2011/0265806).
As per claims 3; 5; 7-11: Liu discloses the pack 200, and the lid opening or closing. However, Liu does not explicitly disclose a switch which is activated by the lid opening or closing; and wherein the pack is configure to illuminate the one or more lights to indicate the charge status of the pack battery/e-cigarette when the lid is opened; and wherein the charge status is used to indicate a level of charge of the e-cigarette intermediate between empty and full; and wherein the charge status is used to indicate whether or not the e-cigarette battery is fully charged; and wherein the charge status is used to indicate whether or not the pack is currently charging the e-cigarette battery; and wherein the charge status is used to indicate an error condition.
Alarcon discloses a pack 200 for holding and recharging an e-cigarette 100; and further comprising a switch 232 which activated by the lid opening and closing to provide a user friendly, convenience for a quick release for use and repack for charging the e-cigarette; and the pack 200 is configured to illuminate the one or more lights to indicate the charge status of the pack battery/e-cigarette when the lid is opened (see Para. [0071-0073]); and wherein the charge status is used to indicate a level of charge of the e-cigarette intermediate between empty and full and wherein the charge status is used to indicate whether or not the e-cigarette battery is fully charged: and wherein the charge status is used to indicate whether or not the pack is currently charging the e-cigarette battery; and wherein the charge status is used to indicate error condition (see Para. [0071-0073]) to further indicate/notify the user the status of the power supply within and the conveniently for the user to acknowledge all the status before each use.
In conclusion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify a pack for holding and recharging an e-cigarette of Liu by having a switch which is activated by the lid opening or closing; and wherein the pack is configure to illuminate the one or more lights to indicate the charge status of the pack battery/e-cigarette when the lid is opened; and wherein the charge status is used to indicate a level of charge of the e-cigarette intermediate between empty and full; and wherein the charge status is used to indicate whether or not the e-cigarette battery is fully charged; and wherein the charge status is used to indicate whether or not the pack is currently charging the e-cigarette battery; and wherein the charge status is used to indicate an error condition as taught by Alarcon to further provide an user friendly/convenience device and a quick get to or re-charge the e-cigarette as needed; and to indicate the level of power supply to the user to acknowledge of the pack battery as well as the e-cigarette; and to further determine the device up to date to the user before each use with confidence and enjoyable.

As per claims 16-18: Liu discloses the pack 200. However, Liu does not further disclose a temperature sensor for measuring temperature and a control system for detecting over-heating of the pack or the e-cigarette if a temperature measured by the temperature sensor is above a threshold temperature; and wherein the pack is configured to detect whether an e-cigarette is located in the tube; and wherein the pack is configured to re-charge the e- cigarette upon detecting that the e-cigarette is located in the tube and the lid is closed.
Alarcon discloses a pack 200 for holding and recharging an e-cigarette 100; and further comprising a temperature sensor for measuring temperature and a control system for detecting overheating of the pack or the e-cigarette if a temperature measured by the temperature sensor is above a threshold temperature (see Para. [0060]); wherein to produce a more consistent unit-to-unit heating temperature, the integrated sensor/controller circuit may measure a resistance of the heater and adjust heating parameters (e.g., an input current level, heating duration, voltage level, and/or the like) accordingly. Also, the heating temperature of the heater may change while the heater is turned on); and wherein the pack 200 includes to detect whether an e- cigarette is located in the tube: and wherein the pack is configured to re-charge the e-cigarette upon detecting that the e-cigarette is located in the tube and the lid is closed (see Para. [0073]); wherein opening and closing the lid may be detected by the lid switch. Also, the controller may detect the battery charge level of the battery in the pack and the battery in the ESD when the ESD is connected to the pack) to further provide the user all the update before each use and the convenience of indicate/notify the user the status of the pack as well as the cigarette to enhance the device as best to the very competitive market out there.
In conclusion, , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify a pack for holding and recharging an e-cigarette of Liu by having a temperature sensor for measuring temperature and a control system for detecting over-heating of the pack or the e-cigarette if a temperature measured by the temperature sensor is above a threshold temperature; and wherein the pack is configured to detect whether an e-cigarette is located in the tube; and wherein the pack is configured to re-charge the e- cigarette upon detecting that the e-cigarette is located in the tube and the lid is closed as taught by Alarcon to further provide the user all the update before each use and the convenience of indicate/notify the user the status of the pack as well as the cigarette to enhance the device as best to the very competitive market out there.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection has been performed regarding to Applicant’s amended to claim 1. Furthermore, since claim 1 has recited: “the re-charging system comprising one of a coil which is coaxial with the tube such that the coil forms a collar or sleeve around the tube to perform induction charging of the e-cigarette, or an electrical contact at a base of the tube, the base configured to close off an end of the tube, to provide a wired power supply for the e-cigarette”. Therefore, Examiner has interpreted to exam the 2nd (or) option instead of the amended option, and Examiner believes the rejection is proper and valid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831